Citation Nr: 1016626	
Decision Date: 05/05/10    Archive Date: 05/19/10

DOCKET NO.  07-12 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include posttraumatic stress 
disorder (PTSD), anxiety, and depression.

2.  Entitlement to service connection for right shoulder 
pain.

3.  Entitlement to service connection for a skin condition of 
the head and arms, to include as due to exposure to 
herbicides.

4.  Entitlement to service connection for hearing loss, 
claimed as left ear hearing loss.

5.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1968 to July 
1971, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The Veteran requested a travel board hearing in his 
substantive appeal, which was duly scheduled for February 
2008.  As the Veteran did not appear for the hearing or 
request that the hearing be postponed, the case will be 
processed as though the request for a hearing had been 
withdrawn.  See 20.704(d) (2009).

The Veteran originally filed a claim of entitlement to 
service connection for PTSD.  Although not claimed by the 
Veteran, the Board has recharacterized the issue on appeal as 
indicated above to include anxiety and depression.  See 
Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009) (a claimant 
without medical expertise cannot be expected to precisely 
delineate the diagnosis of his mental illness; he filed a 
claim for the affliction his mental condition, whatever it 
is, causes him).

The issue of entitlement to service connection for an 
acquired psychiatric disorder, to include PTSD, anxiety, and 
depression, is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  The competent and probative evidence of record does not 
show that the Veteran currently has a right shoulder 
disability.

2.  Actinic keratosis, squamous cell carcinoma and 
keratoacanthoma are not among the presumptive diseases 
associated with exposure to herbicides under 38 C.F.R. § 
3.309(e).

3.  Current skin conditions, diagnosed as actinic keratosis, 
squamous cell carcinoma and keratoacanthoma, were not present 
in service, and any currently diagnosed skin condition is not 
attributable to any event, injury, or disease during service.

4.  A hearing loss disability of either ear was not 
manifested in service; sensorineural hearing loss (SNHL) was 
not manifested in the first post service year; and the 
Veteran's current bilateral hearing loss disability is not 
related to excessive noise or acoustic trauma experienced in 
service.

5.  The Veteran's current tinnitus disability was not 
manifested in service and is not related to excessive noise 
or acoustic trauma experienced in service.


CONCLUSIONS OF LAW

1.  A claimed disability of the shoulder was not incurred in 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2009).

2.  The criteria for establishing entitlement to service 
connection for a skin condition of the head and arms, to 
include as due to exposure to herbicides, are not met, nor 
may a skin condition be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2009).

3.  Hearing loss was not incurred in service.  38 U.S.C.A. §§ 
1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309, 3.385 (2009).

4.  Tinnitus was not incurred in service.  38 U.S.C.A. §§ 
1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

Service connection may be granted for disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110.  
If a chronic disorder such as an organic disease of the 
nervous system is manifest to a compensable degree within one 
year after separation from service, the disorder may be 
presumed to have been incurred in service.  See 38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. 3.303(d).

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability. Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303(a). 

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the Veteran.

A.  Right Shoulder Pain

The Veteran seeks entitlement to service connection for right 
shoulder pain.  

Upon examination at entrance to active service in October 
1968 the Veteran was not noted to have a right shoulder 
condition.  Accordingly, the presumption of soundness 
applies.  See 38 U.S.C.A. § 1111.

The Veteran's service treatment records reveal that the 
Veteran complained of shoulder pain in December 1968, January 
1969, February 1969, September 1970, and May 1971.  The 
Veteran underwent an X-ray of the right shoulder in February 
1969 to rule out degenerative joint disease.  The X-ray 
revealed no significant abnormality.  The Veteran underwent 
an X-ray of the right shoulder in October 1969.  The X-ray 
revealed no abnormalities.  In September 1970 it was noted 
that the Veteran "may have slight weakness of serratus 
anterior on the right shoulder" and in an undated treatment 
record the Veteran was noted to have a questionable diagnosis 
of displacement of the right scapula.  Upon examination at 
separation from service in July 1971 the Veteran was not 
noted to have a right shoulder condition.

In May 2006 the Veteran was afforded a VA Compensation and 
Pension (C&P) joints examination.  The Veteran stated that he 
could remember no specific injury to his right shoulder while 
he was in service.  The Veteran was noted to have worked at 
steel mills as a welder after separation from service and 
that he was working as a welder at the time of the 
examination.  The Veteran complained of pain in the right 
shoulder.  He reported that he has difficulty working 
overhead due to his shoulder pain.  Physical examination of 
the right shoulder did not reveal any muscle wasting.  
Palpation of the area around the acromion was mildly tender.  
He had no tenderness anteriorly.  He had no tenderness in the 
trapezius muscles.  The acromioclavicular joints were 
nontender.  There was no apparent winging of the scapula on 
the right or left on examination.  The ranges of motion of 
the right shoulder were 90 degrees of abduction, internal 
rotation of 45 degrees, external rotation of 55 degrees and 
forward flexion or elevation of 90 degrees.  The Veteran had 
difficulty getting to 90 degrees of abduction for the right 
shoulder.  X-rays of the right shoulder were reviewed and 
revealed no significant bony abnormality.  The examiner 
reported that the Veteran had right shoulder pain of an 
undetermined etiology.

The Board finds that entitlement to service connection for a 
claimed right shoulder condition is not warranted.  While the 
Veteran complained of right shoulder pain numerous times in 
service, he was not diagnosed with a chronic condition in 
service.  In that regard, upon examination at separation from 
service the Veteran was not diagnosed with any right shoulder 
condition.  The Board acknowledges that the Veteran reports 
that he has had right shoulder pain ever since service; 
however, the Veteran's post-service treatment records do not 
reveal any diagnosis or treatment for any right shoulder 
condition.  In May 2006 the Veteran was afforded a VA C&P 
examination.  After examination the examiner did not diagnose 
the Veteran with any right shoulder condition and noted that 
the Veteran had right shoulder pain of unknown etiology.  
However, pain alone does not in and of itself constitute a 
disability for which service connection may be granted.  See 
Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  Congress 
has specifically limited entitlement to service-connected 
benefits to cases where there is a current disability.  In 
the absence of proof of a present disability, there can be no 
valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  

The Veteran is competent to report that he has pain in the 
right shoulder.  However, his claim that he has a right 
shoulder disability is outweighed by the more probative 
medical report, which did not diagnose a right shoulder 
condition following a physical examination.  As the Veteran 
does not have a diagnosis of any right shoulder condition, 
the preponderance of the evidence is against entitlement to 
service connection for a right shoulder condition.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

B.  Skin Condition

The Veteran seeks entitlement to service connection for a 
skin condition of the head and arms, to include as due to 
exposure to herbicides.

A Veteran who served in the Republic of Vietnam between 
January 9, 1962, and May 7, 1975, is presumed to have been 
exposed to certain herbicide agents (e.g., Agent Orange) 
during such service, absent affirmative evidence to the 
contrary.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 
3.307(a)(6)(iii).  Service connection based on herbicide 
exposure will be presumed for certain specified diseases that 
become manifest to a compensable degree within a specified 
period of time in the case of certain diseases.  38 U.S.C.A. 
§ 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).

The following diseases are associated with herbicide exposure 
for purposes of the presumption: chloracne or other acneform 
disease consistent with chloracne, Type II diabetes, 
Hodgkin's disease, chronic lymphocytic leukemia, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), and certain soft-tissue sarcomas.  38 
U.S.C.A. § 1116(a) (2); 38 C.F.R. § 3.309(e).  Actinic 
keratosis is not among those conditions for which the 
presumption of service connection is available.

However, even if a Veteran is not entitled to presumptive 
service connection for a disease claimed as secondary to 
herbicide exposure, VA must also consider the claim on a 
direct service-connection basis.  When a disease is first 
diagnosed after service but not within the applicable 
presumptive period, service connection may nonetheless be 
established by evidence demonstrating that the disease was in 
fact incurred in service.  See Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994).

The Veteran's service treatment records do not reveal any 
complaint, diagnosis, or treatment for any skin conditions.

The Veteran's post-service treatment records reveal that the 
Veteran was found to have rough and thin skin on his right 
hand, crusty growths on his right arm, a lesion on the right 
temple that was diagnosed as squamous cell carcinoma, and two 
actinic keratoses on his nose.  In November 2005, he was 
diagnosed by VA as having actinic keratoses of the left arm 
and keratoacanthoma.  However, the Veteran's post-service 
treatment records do not provide any indication that the 
Veteran's actinic keratoses, squamous cell carcinoma and 
keratocanthoma may be related to the Veteran's active service 
or to any exposure to herbicides in service.

The Board finds that entitlement to service connection for a 
skin condition of the head and arms, to include as due to 
exposure to herbicides, is not warranted.  The Veteran's 
service treatment records do not reveal any complaint, 
diagnosis, or treatment for any skin condition.  While the 
Veteran served in the Republic of Vietnam and, therefore, is 
presumed to have been exposed to herbicides, actinic 
keratosis, squamous cell carcinoma and keratocanthoma are not 
among the conditions for which the presumption of service 
connection is available.  The evidence does not show that the 
Veteran was treated for a skin condition until decades after 
service.  The United States Court of Appeals for the Federal 
Circuit has determined that a significant lapse in time 
between service and post-service medical treatment may be 
considered as part of the analysis of a service connection 
claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  
In this case, the medical evidence does not show the presence 
of a skin condition until many years after separation from 
service.  This is significant evidence against the claim.  
There is no medical evidence of record indicating that the 
Veteran's current skin condition may be related to the 
Veteran's active service or to any exposure to herbicides in 
service.  The Veteran, as a lay person, is not competent to 
provide an etiological opinion linking the currently 
diagnosed conditions to service.  As such, the preponderance 
of the evidence is against the Veteran's claim of entitlement 
to service connection for a skin condition of the head and 
hands, to include as due to exposure to herbicides, and 
therefore the claim is denied.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

C.  Hearing Loss

The Veteran seeks entitlement to service connection for 
hearing loss.  The Veteran contends that exposure to loud 
noise from small arms fire caused his current hearing loss 
disability.

In addition to the general regulations regarding entitlement 
to service connection as discussed above, the absence of 
documented hearing loss while in service is not fatal to a 
claim for service connection.  Ledford v. Derwinski, 3 Vet. 
App. 87, 89 (1992).  When a Veteran does not meet the 
regulatory requirements for a disability at separation, he 
can still establish service connection by submitting evidence 
that a current disability is causally related to service.  
Hensley v. Brown, 5 Vet. App. 155, 159-160 (1993).  

Under 38 C.F.R. § 3.385, for the purposes of applying the 
laws administered by VA, impaired hearing will be considered 
to be a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent. 

The Veteran's service treatment records reveal that upon 
examination at entrance to active service in October 1968, 
pure tone thresholds, in decibels, were as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
0
-
-5
LEFT
15
15
0
-
-10

Speech audiometry results were not reported.

Upon examination at separation from service in July 1971, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
15
10
LEFT
20
15
15
20
25

Speech audiometry results were not reported.

In August 2005 the Veteran underwent a private audiological 
examination.  However, the Board finds that it may not use 
the results from these tests when evaluating the Veteran's 
current level of auditory impairment because the graphs were 
not accompanied by numerical results.  See Colvin v. 
Derwinski 1 Vet. App. 171, 175 (1991); Kelly v. Brown, 7 Vet. 
App. 471 (1995).  Furthermore, while speech recognition 
results were provided, it is unclear whether the results 
comply with 38 C.F.R. § 4.85(a) and, therefore, cannot be 
considered.

In May 2006 the Veteran was afforded a VA C&P audiological 
examination.  Upon audiological evaluation, pure tone 
thresholds, in decibels, were as follows:







HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
40
15
20
LEFT
30
35
30
55
50

Speech audiometry revealed speech recognition ability of 84 
percent in the right ear and of 88 in the left ear.

The Veteran reported that he noticed hearing difficulty for 
the prior 10 years and that he had the most difficulty 
hearing when in a room with other noises.  He was reported to 
have served as a tractor operator and with a front line 
platoon in service.  The Veteran reported a history of 
military noise exposure to heavy equipment engines and combat 
noise including grenades and machine gun fire.  The Veteran 
reported a history of occupational noise exposure in various 
jobs such as steel mill worker and welding.  The Veteran 
reported that he had a history of recreational noise exposure 
with exposure to motorcycle engine noise.

The examiner diagnosed the Veteran with normal to mild 
hearing loss of the right ear and mild to moderate hearing 
loss of the left ear.  The examiner rendered the opinion that 
the Veteran's hearing loss was not caused by or a result of 
acoustic trauma in service.  The examiner stated that the 
Veteran's entrance and separation physicals both indicated 
that the Veteran had normal hearing and that the Veteran did 
not complain of hearing loss until 10 years prior to the 
examination.

The Board finds that entitlement to service connection for 
hearing loss is not warranted.  The Veteran's service 
treatment records do not reveal any complaint, diagnosis, or 
treatment for any hearing loss.  There is no indication that 
the Veteran complained of or was treated for any hearing loss 
until 1996.  As noted above, the Federal Circuit has 
determined that a significant lapse in time between service 
and post-service medical treatment may be considered as part 
of the analysis of a service connection claim.  See Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000).  In this case, the 
medical evidence does not show the presence of any hearing 
loss disorder until 25 years after separation from service.  
This is significant evidence against the claim.  Examination 
in March 2006 revealed that the Veteran has a bilateral 
hearing loss disability pursuant to 38 C.F.R. § 3.385.  The 
examiner reported that the Veteran had been exposed to post-
service loud noise both recreationally and occupationally.  
The examiner rendered the opinion that the Veteran's hearing 
loss disability was not due to the Veteran's exposure to loud 
noise in service.  The examiner reasoned that the Veteran's 
examinations at entrance and separation from active service 
did not reveal any hearing loss and that the Veteran did not 
complain of any hearing loss until many years after service.  
The Board has considered the Veteran's credible reports of 
noise exposure in service, however, he is not competent to 
provide an opinion as to the etiology of his current hearing 
loss, which was shown many years after service.  Even if he 
was competent to provide such an opinion, his opinion is 
outweighed by the examiner's opinion which is based on an 
examination, a review of the claims folder, and which 
provides supporting rationale for the opinion.  As the 
preponderance of the evidence is against associating the 
Veteran's hearing loss disability with the Veteran's active 
service, entitlement to service connection for hearing loss 
must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).



D.  Tinnitus

The Veteran seeks entitlement to service connection for 
tinnitus.  

The Veteran's service treatment records do not reveal any 
complaint, diagnosis, or treatment for any tinnitus.

In a treatment note dated in August 2005 the Veteran reported 
that he had tinnitus in his left ear for the prior 10 years.

In May 2006 the Veteran was afforded a VA C&P examination.  
The Veteran reported that he had tinnitus primarily in the 
left ear for the prior 10 years.  The examiner rendered the 
opinion that the Veteran's loss of hearing in the left ear 
was at least as likely as not the etiology of the Veteran's 
tinnitus.  The examiner rendered the opinion that the 
Veteran's tinnitus was not caused by or a result of acoustic 
trauma in service due to the lack of any complaint of any 
hearing loss for many years after service.  

The Board finds that entitlement to service connection for 
tinnitus is not warranted.  The Veteran's service treatment 
records do not reveal any complaint, diagnosis, or treatment 
for any tinnitus.  The Veteran's post-service treatment 
records do not reveal any indication that the Veteran 
complained of or was treated for any tinnitus until many 
years after service.  As noted above, the Federal Circuit has 
determined that a significant lapse in time between service 
and post-service medical treatment may be considered as part 
of the analysis of a service connection claim.  See Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000).  In this case, the 
medical evidence does not show the presence of any tinnitus 
until 25 years after separation from service.  This is 
significant evidence against the claim.  Examination in March 
2006 revealed that the Veteran has tinnitus.  The examiner 
reported that the Veteran had been exposed to post-service 
loud noise both recreationally and occupationally.  The 
examiner rendered the opinion that the Veteran's tinnitus was 
not due to the Veteran's exposure to loud noise in service.  
The examiner reasoned that the Veteran did not complain of 
tinnitus until many years after separation from service.  In 
this case, where the evidence shows the condition was not 
noted in service but instead manifested many years after 
service, the Veteran, as a lay person, is not competent to 
provide an opinion as to etiology.  Even if he were, his 
opinion is outweighed by the VA examiner's opinion that the 
condition is not linked to service, as the opinion was based 
on a review of the claims folder, a physical examination and 
as a supporting rationale was provided.  As the preponderance 
of the evidence is against finding that the Veteran's hearing 
loss disability is related to his active service, entitlement 
to service connection for tinnitus must be denied.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

II.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant in August 2005 that fully 
addressed all notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letter informed the 
appellant of what evidence was required to substantiate the 
claims and of the appellant's and VA's respective duties for 
obtaining evidence.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  In this case, although the 
notice provided did not address either the rating criteria or 
effective date provisions that are pertinent to the 
appellant's claims, such error was harmless given that 
service connection is being denied, and hence no rating or 
effective date will be assigned with respect to these claimed 
conditions.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA treatment 
records and the claims folder includes private treatment 
records.  There is no indication that the Veteran has 
provided authorization for VA to request additional private 
medical records that are relevant to his claim.  The 
appellant was afforded VA audiological and joint examinations 
in May 2006.

To date, VA has neither afforded the Veteran an examination 
nor solicited a medical opinion as to the onset and/or 
etiology of his skin condition.  Under 38 U.S.C.A. § 
5103A(d)(2), VA must provide a medical examination and/or 
obtain a medical opinion when there is:  (1) competent 
evidence that the Veteran has a current disability (or 
persistent or recurrent symptoms of a disability); (2) 
evidence establishing that he suffered an event, injury or 
disease in service or has a disease or symptoms of a disease 
within a specified presumptive period; (3) an indication the 
current disability or symptoms may be associated with 
service; and (4) there is not sufficient medical evidence to 
make a decision.  See Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

With respect to the third factor above, the Court has stated 
that this element establishes a low threshold and requires 
only that the evidence "indicates" that there "may" be a 
nexus between the current disability or symptoms and the 
Veteran's service.  The types of evidence that "indicate" 
that a current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, while the Veteran has been diagnosed with a 
skin condition, there is no indication in the claims folder 
that the Veteran's skin condition may be related to the 
Veteran's active service or to the Veteran's exposure to 
herbicides.  In that regard, no skin conditions were noted in 
service, therefore, there cannot be a continuity of symptoms 
since service.  In addition, there is no medical evidence 
indicating that there may be a link between the current skin 
conditions and service many years earlier.  As such, the 
Board finds it unnecessary to afford the Veteran a VA skin 
examination.

Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).




ORDER

Entitlement to service connection for right shoulder pain is 
denied.

Entitlement to service connection for a skin condition of the 
head and arms, to include as due to exposure to herbicides, 
is denied.

Entitlement to service connection for hearing loss is denied.

Entitlement to service connection for tinnitus is denied.


REMAND

The Veteran seeks entitlement to service connection for an 
acquired psychiatric disorder, to include PTSD, anxiety, and 
depression.  The Veteran's service treatment records do not 
reveal any complaint, diagnosis, or treatment for any 
psychiatric disorder.

The Veteran reported in statements dated in April and July 
2006 that he was stationed at Xuan Loc in the Republic of 
Vietnam with the 46th Engineer Battalion.  The Veteran stated 
that in June, July or August of 1970 his unit lost a wheeled 
tractor operator when he hit a land mine.  He reported that 
he suffered an emotional breakdown in August 1970.  The 
Veteran stated that in August 1970 a member of his unit was 
shot by another member of his unit on base.

The Veteran's service personnel records reveal that the 
Veteran was assigned to Company B of the 46th Engineer 
Battalion in the Republic of Vietnam from April 1970 to April 
1971.  The Veteran was assigned to Company B of the 554th 
Engineer Battalion in the Republic of Vietnam from April 1971 
to June 1971.

In statements dated in March 2006 and July 2006 the RO found 
that there was insufficient information to verify the 
Veteran's stressors and no request was sent to the United 
States Army (USA), or other appropriate service department or 
Federal agency in an attempt to verify the Veteran's 
stressors including a member of the 46th Engineer Battalion 
dying after striking a land mine in July or August 1970.

VA is required to make reasonable efforts to help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody.  See 38 U.S.C.A. 
§ 5103A(b)(1); 38 C.F.R. § 3.159(c)(1).  In light of the 
specific dates provided by the Veteran regarding the 
Veteran's report of a member of the 46th Engineer Battalion 
dying after striking a land mine in June, July, or August 
1970, and his report that in August 1970 a member of his unit 
was shot by another member of his unit on base, attempts must 
be made to verify the Veteran's reported stressors.

The Veteran's post-service treatment records reveal that the 
Veteran complained of auditory and visual hallucinations in 
October 1993 and was diagnosed with rule out schizophrenia.  
Subsequently in December 1993 the Veteran was found to not be 
psychotic and was diagnosed with situational reaction with 
anxiety and depression.  In May 2005 the Veteran was 
diagnosed with anxiety and was found to have some symptoms of 
PTSD.  VA's computer generated diagnosis list for the Veteran 
indicates that the Veteran is diagnosed with PTSD.

In a letter dated in September 2005 the Veteran's father 
reported that the Veteran stopped writing home after being in 
Vietnam for 6 months and that when he returned home from 
Vietnam he could not adjust and wanted to return to Vietnam.  
He stated that the Veteran was married for less than 1.5 
years and that he then moved around for 20 years.  Lastly, 
the Veteran's father reported that the Veteran had been 
living with him in the same house for the prior 10 years.  
The Veteran was noted to be unable to sleep all night and 
that he wakes up and goes looking around the house.

The Court has in the past held that lay testimony is 
competent regarding features or symptoms of injury or disease 
when the features or symptoms are within the personal 
knowledge and observations of the witness.  Layno v. Brown, 6 
Vet. App. 465, 469-70 (1994); see also Buchanan v. Nicholson, 
451 F.3d 1331, 1336 (Fed. Cir. 2006); Davidson v. Shinseki, 
581 F.3d. 1313 (Fed. Cir. 2009).

To date, VA has neither afforded the Veteran an examination 
nor solicited a medical opinion as to the onset and/or 
etiology of his psychiatric disorder.  Under 38 U.S.C.A. § 
5103A(d)(2), VA must provide a medical examination and/or 
obtain a medical opinion when there is:  (1) competent 
evidence that the Veteran has a current disability (or 
persistent or recurrent symptoms of a disability); (2) 
evidence establishing that he suffered an event, injury or 
disease in service or has a disease or symptoms of a disease 
within a specified presumptive period; (3) an indication the 
current disability or symptoms may be associated with 
service; and (4) there is not sufficient medical evidence to 
make a decision.  See Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In light of the Veteran's multiple diagnoses for a 
psychiatric disorder and the Veteran's father's statements 
that the Veteran could not adjust when he returned from the 
Republic of Vietnam the Board finds that the claim must be 
remanded for the Veteran to be afforded a VA psychiatric 
examination.

Since the claims file is being returned it should be updated 
to include relevant VA treatment records compiled since 
November 2005.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. 
Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Contact the U.S. Army & Joint 
Services Records Research Center (JSRRC), 
and any other appropriate agency, to 
obtain unit histories for Company B of 
the 46th Engineer Battalion for the time 
period of April 1970 to April 1971, and 
Company B of the 554th Engineer Battalion 
for the time period of April 1971 to June 
1971.

2.  Ask the appropriate service 
department or Federal agency, to provide 
any information that might corroborate 
the Veteran's alleged stressors in 
service, specifically as it pertains to 
the claimed death of a wheeled tractor 
operator in June, July or August 1970 and 
the shooting of a soldier by another 
soldier in August 1970.  

3.  The RO should associate with the 
claims folder relevant VA medical 
treatment records pertaining to the 
Veteran that are dated from November 2005 
to the present.

4.  After the above development is 
completed, the RO should make 
arrangements with an appropriate VA 
medical facility for a psychiatric/PTSD 
examination.  The examiner is asked to 
ascertain the nature of all psychiatric 
disabilities and proper diagnoses 
thereof, to include PTSD as set forth in 
the Diagnostic and Statistical Manual of 
Mental Disorders (4th ed. 1994) (DSM-IV).  
The claims folder must be made available 
to the examiner.  The examiner should 
note in the examination report that the 
claims folder has been reviewed.  Any 
appropriate evaluations, studies, and 
testing deemed necessary by the examiner 
should be conducted at this time, and 
included in the examination report.

If the examiner concludes that the 
Veteran meets the criteria for a PTSD 
diagnosis, the examiner is asked to 
express an opinion as to whether the PTSD 
is at least as likely as not (i.e., 50 
percent or greater possibility) related 
to the Veteran's military service, and 
specifically, to a confirmed stressor.  
(Note: only a confirmed stressor, or a 
combat stressor not needing to be 
independently verified, can serve as a 
viable basis for the diagnosis).

Regardless of whether there is at least 
one objectively confirmed stressor (or 
sufficient evidence of combat such that a 
stressor does not need to be 
independently verified), the examiner is 
also asked to express an opinion as to 
whether the Veteran has a psychiatric 
disorder other than PTSD.  If so, the 
examiner is asked to express an opinion 
as to whether the psychiatric disorder 
identified is at least as likely as not 
(i.e., 50 percent or greater possibility) 
related to the Veteran's military 
service.  The examiner must provide a 
complete rationale for any stated 
opinion.

5.  Thereafter, the RO should 
readjudicate the Veteran's claim.  If the 
benefit sought on appeal remains denied, 
the Veteran and his representative should 
be provided a Supplemental Statement of 
the Case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
laws and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


